Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Naro, J.), imposed September 16, 1986, the sentence being a term of imprisonment of 3ti to 7 years, upon his plea of guilty to the crime of attempted burglary in the second degree.
Ordered that the sentence is affirmed.
The mere fact that defendant suffers from acquired immune deficiency syndrome is not, in and of itself, a ground for reducing the otherwise appropriate and bargained-for sentence which was imposed (see, People v Parker, 132 AD2d 629, lv granted 70 NY2d 715; People v Suitte, 90 AD2d 80; People v Kazepis, 101 AD2d 816). Any application by the defendant to ameliorate the conditions under which he is incarcerated should be made to the New York State Department of Correctional Services. Mollen, P. J., Mangano, Thompson and Bracken, JJ., concur.